United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2915
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Christopher Lee Allen

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Western
                                   ____________

                          Submitted: December 8, 2021
                           Filed: December 13, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Christopher Lee Allen appeals the sentence the district court1 imposed after
revoking his supervised release for the second time. His counsel has moved to


      1
       The Honorable Daniel M. Traynor, United States District Judge for the
District of North Dakota.
withdraw and has filed a brief challenging the substantive reasonableness of the
sentence. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After reviewing the record under a deferential abuse-of-discretion standard,
this court concludes the district court did not impose a substantively unreasonable
sentence. See United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (standard
of review). The record reflects the district court considered relevant statutory
sentencing factors and did not overlook a relevant factor, give significant weight to
an improper or irrelevant factor, or commit a clear error of judgment in weighing
relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at 917; United States v.
White Face, 383 F.3d 733, 740 (8th Cir. 2004). The sentence is below the statutory
limits, and is presumptively reasonable because it falls within the applicable policy
statement range in the United States Sentencing Guidelines Manual. See 18 U.S.C.
§ 3583(e)(3); United States v. Petreikis, 551 F.3d 822, 824-25 (8th Cir. 2009).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-